— In a proceeding pursuant to CPLR article 78 inter alia (1) to review a determination dated July 25, 1972 and made after a hearing, which, inter alia, denied petitioner reappointment as a full-time lecturer at the Brooklyn Urban Center of New York City Community College for the 1971-1972 academic year (although directing such appointment for the 1972-1973 academic year) and (2) to compel respondents to issue a directive making such appointment nunc pro tunc, petitioner appeals from a judgment of the Supreme Court, Kings County, *835entered November 14, 1974, which denied the application and dismissed the proceeding. Judgment affirmed, without costs. Petitioner accepted full-time employment with Baruch College in August, 1972, before respondents had an opportunity to implement the directive issued July 25, 1972 under the grievance procedure which petitioner had initiated. It is the policy of the respondent Board of Higher Education of the City of New York that teachers are prohibited from holding multiple full-time positions in its colleges or universities. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.